Citation Nr: 0415594	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-24 969	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for facial scars, residuals of basal cell 
carcinoma.

2.  Entitlement to an initial compensable disability 
evaluation for a chest scar, a residual of basal cell 
carcinoma.

3.  Entitlement to an initial compensable disability 
evaluation for a back scar, a residual of basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
facial, chest, and back scars as residuals of basal cell 
carcinoma.  The RO assigned a 10 percent rating for the 
facial scars and 0 percent (i.e., noncompensable) ratings for 
the chest and back scars.  The veteran wants higher initial 
ratings for these scars.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board notes that, in his August 2003 VA Form 9 (Appeal to 
the Board), the veteran stated that he "want[ed] a hearing 
before the BVA, based on case records.  I DO NOT WANT to 
appear in person."  Subsequent statements indicated that he 
wanted his "appeal (case records) [to] be placed on the 
docket of the [Board]" and that he had no additional 
evidence to submit.  As such, the Board interprets his 
statement on his VA Form 9 as requesting that the Board hear 
his appeal, versus a request for a hearing before a Veterans 
Law Judge (VLJ).

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  The veteran's facial scars are moderately disfiguring, 
with only one characteristic of disfigurement, namely a one-
inch scar of the right cheek, which is slightly depressed on 
palpation.

3.  The veteran's chest and back scars are not painful, 
tender, or unstable and do not limit his motion.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the facial scars, as residuals of basal 
cell carcinomas.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7818 (2001 & 2003).

2.  The criteria are not met for an initial compensable 
rating for the chest scar, a residual of basal cell 
carcinomas.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7803-7805, 7818 (2001 & 2003).

3.  The criteria are not met for a compensable rating for the 
back scar, a residual of basal cell carcinomas.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7803-7805, 
7818 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete his claims.  The April 2002 rating decision 
appealed, the June 2003 statement of the case, and the March 
2004 supplemental statement of the case notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO indicated that it would review the information of 
record and determine what additional information was needed 
to process his claims.  In addition, a December 2001 letter 
provided the criteria for granting service connection and 
notified him of the provisions of the VCAA.  Similarly, a 
January 2004 letter provided the veteran with the criteria 
necessary for granting increased disability evaluations.  
Both documents, in conjunction with the statement of the case 
and the supplemental statement of the case, provided 
information regarding other regulations pertaining to his 
claims and notified him of the kind of information needed 
from him and what he could do to help his claims, as well as 
VA's responsibilities in obtaining evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

While, in the December 2001 and January 2004 letters, the RO 
requested that the veteran identify and/or submit 
any supporting evidence within 30 and 60 days, respectively, 
the letters also informed him that he had up to one year from 
the date of each letter to submit additional evidence.  More 
than one year has passed since that December 2001 VCAA 
letter.  And, in March 2004, the veteran stated that he had 
no additional evidence regarding his claims.  See also 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  This new Act clarifies that VA 
may indeed make a decision on a claim before expiration of 
the one-year period following a VCAA notice, thereby 
effectively overturning the holding in a recent Federal 
Circuit case.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was afforded two VA examinations.  He and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  

The December 2001 letter apprising the veteran of the VCAA 
was sent prior to granting his claims for service connection 
in April 2002.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In that decision, the court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Newark, and the RO did just that.  Not 
only did the RO provide the VCAA notice before granting the 
claims of service connection, as required by Pelegrini, but 
the VCAA notice also was sent prior to the transfer and 
certification of the veteran's case to the Board.  And the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, and additional evidence was obtained 
in response, the case was adjudicated.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to his VCAA notice.  
Consequently, the Board is satisfied that the requirements 
under the VCAA have been met.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on appeal stems from the initial grant of service connection 
and the assignment of disability evaluations for the 
veteran's facial scars, chest scar, and back scar, as 
residuals of basal cell carcinomas.

Historically, as previously discussed, the veteran was 
granted service connection for facial scars, a chest scar, 
and a back scar, as residuals of basal cell carcinomas, in an 
April 2002 rating decision.  At that time, the RO assigned a 
10 percent disability evaluation for the veteran's facial 
scars and noncompensable disability evaluations for the 
veteran's chest and back scars, effective August 2001.  The 
veteran submitted a notice of disagreement with the 
disability evaluations assigned for his scars in June 2002 
and the RO issued a statement of the case in June 2003.  The 
veteran perfected his appeal in August 2003.  Following the 
submission of additional evidence and an additional VA 
examination, the RO issued a supplemental statement of the 
case in March 2004.

The pertinent medical evidence of record consists of VA 
medical records, private medical records, and VA examination 
reports.

A July 2001 through January 2002 treatment records and 
pathology reports from R. W. Urbanek, M.D. show that the 
veteran had multiple basal cell carcinomas of the chin, 
including the right chin and jaw-line; right ear; right side 
of the nose; right cheek; back; and right sideburn.  He was 
also treated for a follicular cyst of the right chest in 
August 2001, an ulcer secondary to the removal of a basal 
cell carcinoma of the right cheek in August 2001, and a 
probable lichen planus-like keratosis of the central back in 
August 2001.

The veteran was first afforded a VA examination, in 
connection with his claims for service connection, in 
December 2001.  According to the report, the veteran reported 
that he had been treated for multiple skin cancers since July 
2001 and that he brought in copies of the pathology reports.  
The pathology reports showed the removal of cancers from the 
right check in July and October 2001, the back and right side 
of the nose in August 2001, and the right ear and sideburn in 
October and November 2001, as well as one on the right side 
of the chin 10 days prior to the examination.  Physical 
examination showed diffuse actinic damage of the face with 
multiple lentigines.  There was a 2 x .1 centimeter 
depigmented, linear scar of the right lateral upper nose, 
which was not painful to the touch or disfiguring; a 5 x .2 
centimeter linear erythematous scar of the right mid cheek 
that was not painful to the touch, in spite of being a little 
depressed and disfiguring, with a nontender, raised .3 x .3 
centimeter purplish, hypertrophic scar at the edge, also a 
little disfiguring; a 3 x 1 centimeter erythematous scar of 
the right chin that was painful to the touch and disfiguring; 
a 6 x .2 centimeter linear scar of the right preauricular 
area which was not painful or disfiguring, but was a little 
erythematous; and a .3 x .3 eroded nodule on the right lower 
cheek.  There was also a 3 x .2 centimeter linear, reddish 
scar of the right upper chest and a 1 x 1 centimeter 
purplish, depressed scar of the left back, neither of which 
were painful.  The diagnoses were scars secondary to multiple 
basal cell carcinomas, since June 2001, mainly on the face, 
with a few on the back and chest, which were a little 
disfiguring, and a new basal cell carcinoma of the right 
cheek, to be treated in January 2002.  The VA examiner opined 
that the veteran's multiple basal cell carcinomas were 
related to chronic sun exposure during military service.

Records from Dr. Urbanek dated August 2002 through September 
2003 indicate that the veteran was treated for a basal cell 
carcinoma of the right cheek, an ulcer of the right cheek 
secondary to the removal of the basal cell carcinoma of the 
right cheek, and a seborrheic keratosis of the left chin.  He 
was also treated for erythematous papules of the right chest 
and mild erythema of the forehead.

VA medical records dated August 2002 through August 2003 show 
that the veteran was seen in August 2002 for an initial 
visit.  A history of multiple excisions for basal cell 
carcinoma of the face was noted.  Examination of the skin was 
negative for any significant lesions.  

In October 2002, the veteran had a VA dermatology 
consultation, wherein he reported that he had a history of 
about 8 excisions of basal cell carcinomas from his face and 
back and that he used two lotions for treatment of rosacea.  
Examination showed that the veteran had telangiectasias on 
his cheeks, that his eyes were anicteric, and that there were 
no suspicious lesions of his neck, chest, abdomen, or back.  
The assessment was history of multiple basal cell carcinomas 
of the face and back, without evidence of a recurrence and 
well-controlled rosacea.  

In December 2002, a VA treatment note indicates that there 
were no significant skin lesions.  In February and May 2003, 
examination showed that the veteran had telangiectasias and 
faint scars on his cheeks, but that there were no suspicious 
lesions on his neck, chest, abdomen, or back.  The assessment 
was history of multiple basal cell carcinomas of the face and 
back, without evidence of a recurrence and well-controlled 
rosacea.

The veteran was afforded a second VA examination, in 
connection with his claim for an increased disability 
evaluation, in January 2004.  According to the report, the 
veteran reported that he had a history of multiple basal cell 
carcinomas on the right side of his face, with multiple 
resections for precancerous skin lesions, over the past 3 
years.  He also reported that the most recent surgical 
excision was in August 2003 and that he is also treated for 
rosacea.  He related that the sites of his excisions included 
the right cheek, chin, preauricular area, and the right side 
of the bridge of his nose.  Physical examination showed that 
there were multiple telangiectasias on his cheeks.  In 
addition, there was a well-healed linear scar, approximately 
1 inch in length, on his right cheek and a linear scar, 
approximately 3 to 4 millimeters long, on the right chin.  
The scar on the preauricular area was barely visible and 
there was no visible scar on the right bridge of the nose.  
There was no also no evidence of keloid formation, erythema, 
or tenderness.  There were also two well-healed, 2-inch long 
scars on the right side of the neck, which the veteran stated 
were due to cyst removal and not his basal cell carcinoma.  
There were no visible scars on the veteran's back.  There 
were also no suspicious lesions on the veteran's neck, 
anterior chest wall, abdomen, or back.  The impression was 
history of multiple basal cell carcinomas on the right side 
of the face and back, without evidence of recurrences or 
residuals.



The Board notes that, after the veteran initiated this 
appeal, the regulations pertaining to the evaluation of skin 
disorders were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  But see, 
too, Kuzma v. Secretary of Veterans Affairs, 341 F.3d 1327 
(Fed. Cir. 2003) (Section 3(a) of the VCAA (codified at 
38 U.S.C.A. § 5103(a)) does not apply retroactively and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holiday v. Principi, 14 Vet. App. 280 (2001) are overruled to 
the extent they conflict with Supreme Court and Federal 
Circuit Court binding authority).  VA's General Counsel also 
addressed this issue in VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 
(2003).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  However, for any date prior to August 30, 2002, 
the Board cannot apply the revised regulations.  In any 
event, in this particular case, neither set of criteria 
appears to be more favorable to the veteran.

At the time of the veteran's initial claim for service-
connection of his facial, chest, and back scars, as residuals 
of carcinoma, the RO assigned the 10 percent and 
noncompensable disability evaluations by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7818.  See 38 C.F.R. § 4.20 
(2003) (when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).  Both the former and current versions of DC 7818 
are essentially the same, requiring malignant skin growths to 
be rated as disfigurement (DC 7800), scars (DCs 7801-7805), 
or impairment of function.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7818 (2001 & 2003).

In this case, under both the former and current versions of 
the rating criteria, the veteran's facial scars are assigned 
a 10 percent disability evaluation pursuant to DC 7800 and 
his chest and back scars are each assigned a noncompensable 
disability evaluation pursuant to DC 7805.

Under the former version of DC 7800, a 10 percent disability 
evaluation is assigned for moderate disfigurement of the 
head, face, and neck.  A 30 percent disability evaluation is 
warranted where there is severe disfigurement of the head, 
face, and neck, especially where it is productive of a marked 
and unslightly deformity of the eyelids, lips, or auricles.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

According to the current version of DC 7800, a 10 percent 
disability evaluation is for assignment where there is one 
characteristic of disfigurement.  A 30 percent disability 
evaluation is warranted for disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips), 
or with 2 or 3 characteristics of disfigurement.  The 
characteristics of disfigurement for purposes of evaluation 
are:  scar of 5 or more inches in length, scar of at least 
one-quarter inch wide, surface contour of the scar is 
elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six inches square, or indurate and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

In addition, under the former and current versions of DC 
7805, disability evaluations are assigned for scars according 
to the limitation of function of the part affected by the 
scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001 & 
2003).

In reviewing the former rating criteria for the veteran's 
facial scars, as residuals of basal cell carcinomas, in 
relation to the evidence for consideration, the Board finds 
that the veteran's disability picture was most consistent 
with the currently assigned 10 percent disability evaluation 
and that an increased disability evaluation was not 
warranted.  The objective clinical evidence of record shows 
that the veteran's scars are no more than moderately 
disfiguring.  Although several of the veteran's scars are 
visible, they were characterized as a "little disfiguring" 
and there was no indication that any of the scars were 
productive of a marked or unsightly deformity. Likewise, the 
veteran's scars are small and only some are slightly 
depigmented or depressed.  Accordingly, the veteran's 
symptomatology most closely approximates the criteria for the 
currently assigned 10 percent disability evaluation under the 
former Diagnostic Code 7800.

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
facial scars, as residuals of basal cell carcinomas, the 
Board finds that the veteran's disability picture is most 
consistent with the currently assigned 10 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that the veteran has more than one of the 
characteristics of disfigurement required by the revised 
38 C.F.R. § 4.118, Diagnostic Code 7800.  In this regard, the 
Board notes that the veteran's scars are no more than an inch 
in length.  Similarly, the veteran's scar does not adhere to 
underlying tissue, limit the veteran's daily functioning, or 
cause abnormal skin texture.  In fact, the veteran's scars 
are well healed, without erythema, keloid formation, or 
tenderness.  Likewise, the veteran's cheek scar was only a 
little depressed.  As such, the veteran is not entitled to a 
disability evaluation in excess of 10 percent under the 
revised provisions of Diagnostic Code 7800.

Additionally, the Board finds that the veteran's chest and 
back scars, as residuals of basal cell carcinomas, are most 
consistent with the currently assigned noncompensable 
disability evaluations, regardless of whether the veteran's 
disability is evaluated under the former or current versions 
of DC 7805, and that compensable disability evaluations are 
not warranted.  The medical evidence shows that veteran does 
not have limitation of motion of the chest or back.  The 
veteran's VA examination reports clearly indicate that the 
veteran's scars do not limit his range of motion of any of 
the affected body parts or impair his ability to function.  
Accordingly, the Board finds that a compensable evaluations 
under the provisions of Diagnostic Code 7805 for chest and 
back scars, as residuals of basal cell carcinomas, are not in 
order, and instead will consider Diagnostic Codes 7803 and 
7804. 

Pursuant to Diagnostic 7803, a 10 percent disability 
evaluation is assigned for a poorly nourished, superficial 
scar with repeated ulceration under the previous regulations, 
or for an unstable superficial scar under the revised 
regulations.  Under Diagnostic Code 7804, a 10 percent 
disability evaluation is assigned for superficial scars that 
are tender and painful upon objective demonstration according 
to the previous regulations, or for a superficial scar which 
is painful upon examination, under the current regulations.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2001 & 
2003).  Nonetheless, there are no higher disability 
evaluations available under either version of Diagnostic 
Codes 7803 and 7804, as the veteran's chest and back scars 
are not poorly nourished, ulcerated, unstable, tender, or 
painful. 

In concluding that the veteran is not entitled to a 
compensable disability evaluation, the Board has also 
considered the clinical manifestations of the veteran's 
facial, chest, and back scars, as residuals of basal cell 
carcinomas, including any effects these scars have on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. § 4.1, 4.2, 4.10, 4.41 (2003).  However, the Board 
finds that there is no basis for a higher rating, as the 
veteran's scars have not resulted in any discrimination in 
employment or daily activities.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his fascia, chest, 
and back scars, as residuals of basal cell carcinomas, 
standing alone, resulted in marked interference with 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently retired and 
that he has not required any hospitalization or prolonged 
treatment for his scars.  So there is no basis for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for higher ratings for the 
veteran's facial, chest, and back scars, as residuals of 
basal cell carcinomas, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

An initial evaluation in excess of 10 percent for facial 
scars, as residuals of basal cell carcinoma, is denied.

An initial compensable evaluation for a chest scar, as a 
residual of basal cell carcinoma, is denied.

An initial compensable evaluation for a back scar, as a 
residual of basal cell carcinoma, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



